               Case 3:18-cr-00533-RS Document 92 Filed 05/06/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW F. DAWSON (CABN 264421)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7019
 7        FAX: (415) 436-7234
          Andrew.Dawson@usdoj.gov
 8
   Attorneys for the United States
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12
   UNITED STATES OF AMERICA,                   ) CASE NO: CR 18-533 RS
13                                             )
          Plaintiff,                           ) STIPULATION TO CONTINE STATUS
14                                             ) CONFERENCE AND ORDER
      v.                                       )
15                                             )
   HAKOB KOJOYAN, LORIK PAPYAN,                )
16 STEVEN SILVERMAN                            )
                                               )
17        Defendants.                          )
                                               )
18                                             )

19          On February 19, 2020, and pursuant to the parties’ stipulation, this Court continued a previously
20 set status conference in this matter to May 26, 2020, and it excluded time until that date under the

21 Speedy Trial Act. The parties hereby stipulate and agree that the May 26, 2020, status conference be

22 continued to June 30, 2020, in light of the ongoing public health crisis. The parties further note that new

23 counsel for Defendant Silverman recently entered an appearance in this matter, and he will require

24 additional time to review the discovery in order to effectively prepare.

25          The parties further stipulate and agree that an exclusion of time for purposes of the Speedy Trial
26 Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B) would be appropriate between May 26, 2020, and

27 June 30, 2020. Exclusion of time until June 30, 2020, will allow the defense to review the evidence, do

28 further investigation, and is necessary for the effective preparation of counsel. See 18 U.S.C. §

     STIPULATION CONTINUING STATUS CONFERENCE AND ORDER
     CR 18-533 RS
                Case 3:18-cr-00533-RS Document 92 Filed 05/06/20 Page 2 of 2




 1 3161(h)(7)(B)(iv).

 2

 3          IT IS SO STIPULATED.

 4 DATED: May 6, 2020                                               /s/                  ___
                                                           ANDREW F. DAWSON
 5                                                         Assistant United States Attorney

 6 DATED: May 6, 2020                                            /s/
                                                           ALAN EISNER
 7                                                         Counsel for Defendant Kojoyan

 8 DATED: May 6, 2020                                            /s/
                                                           ALEX KESSEL
 9                                                         Counsel for Defendant Papyan

10 DATED: May 6, 2020                                            /s/
                                                           TIMOTHY SCOTT
11                                                         Counsel for Defendant Silverman

12
                                                      ORDER
13
            The previously scheduled appearance on May 26, 2020, is hereby continued to 1:30pm on June
14
     30, 2020. Pursuant to the parties’ stipulation the Court finds that the exclusion of the period from May
15
     26, 2020 to June 30, 2020 from the time limits applicable under 18 U.S.C. § 3161 is warranted; that the
16
     ends of justice served by the continuance outweigh the interests of the public and the defendant in the
17
     prompt disposition of this criminal case; and that the failure to grant the requested exclusion of time
18
     would deny counsel for the defendant and for the government the reasonable time necessary for
19
     effective preparation and of counsel, taking into account the exercise of due diligence, and would result
20
     in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(iv).
21
            IT IS SO ORDERED.
22

23
             May 6, 2020
     DATED: ___________________                                           ___________________________
24                                                                HON. RICHARD SEEBORG
                                                                  UNITED STATES DISTRICT JUDGE
25

26

27

28

     STIPULATION CONTINUING STATUS CONFERENCE AND ORDER CR 18-533 RS
